Citation Nr: 0924842	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected diabetes mellitus, currently evaluated 20 
percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1968 to December 1969.  Service in the Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In that decision, the RO granted 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus and assigned a 20 percent disability 
rating.  Additionally, the RO denied the Veteran's claims of 
entitlement to service connection for tinnitus, hypertension, 
and skin cancer/basal cell carcinoma.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Issues not on appeal

In the above-referenced November 2005 rating decision, the RO 
also granted the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, rated noncompensably 
(zero percent) disabling; and denied the Veteran's claims of 
entitlement to service connection for arthritis and bursitis.  
The Veteran has not disagreed.  Those issues are therefore 
not on appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In the same decision, the RO denied the Veteran's claim of 
entitlement to service connection for a bilateral skin 
condition of the feet.  The Veteran disagreed with the RO's 
decision and initiated an appeal as to that issue.  
Subsequently, in a January 2008 rating decision, the RO 
granted the Veteran's claim.  The Veteran did not disagree 
with the disability rating assigned or the effective date of 
service connection.  Accordingly, the Veteran's foot claim is 
no longer in appellate status.        See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Remanded issue

The Veteran's claim of entitlement to service connection for 
a skin disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's type II diabetes mellitus requires use of an 
oral hypoglycemic agent; use of insulin is not shown.

2.  The competent medical evidence of record does not 
indicate that the Veteran's service-connected diabetes 
mellitus is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.
3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected diabetes mellitus and his currently 
diagnosed hypertension.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for type II diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  The Veteran's hypertension is not proximately due to nor 
is the result of his service-connected diabetes mellitus.  
38 C.F.R. §3.310 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating greater 
than 20 percent for his service-connected diabetes mellitus.  
Additionally, the Veteran claims entitlement to service 
connection for hypertension and tinnitus.  As noted above, 
the Veteran's skin disability claim will be addressed in the 
Remand section below.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claims.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements to substantiate a claim for service connection 
in a letter from the RO dated August 24, 2005 including "a 
relationship between your disability and an injury, disease, 
or event in military service."  Additionally, the Veteran 
was informed of the evidentiary requirements to substantiate 
a claim for an increased disability rating in a letter from 
the RO dated December 22, 2006 including evidence showing 
that "your service-connected condition has gotten worse." 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
August 2005 and December 2006 letters.  Specifically, the 
Veteran was advised in the letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the Social Security 
Administration.  Both letters indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claims.  With respect to private treatment records, both 
letters informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letters were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the December 2006 letter asked that the Veteran complete this 
release so that VA could obtain these records on his behalf.  

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the December 2006 letter at page 4.  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                    See the 
August 2005 letter, page 3; see also the December 2006 
letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments, which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008, removed the notice provision requiring VA to request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2006 letter from 
the RO, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the December 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the December 2006 
letter from the RO. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in November 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the January 2008 supplemental 
statement of the case (SSOC), after the Veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran testified at a personal hearing before the 
undersigned in April 2009, and has pointed to no prejudice or 
due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
[depending on the disability involved], based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit [or ask VA to 
obtain] that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Code utilized in rating his 
diabetes and made specific argument as to how his disability 
had increased in severity and the effect that increase had on 
his employment and daily life.  See, e.g., his December 7, 
2005 notice of disagreement (NOD) [indicating that he is "on 
oral hypoglycemic agent and restricted diet"]; see also the 
April 2009 hearing transcript, page 11 [indicating he had to 
sell his farm and could only work part-time].  Moreover, both 
the Veteran and his representative discussed reasons why they 
believe that the Veteran met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claims during the April 2009 hearing.  It is therefore clear 
that the Veteran was aware of the applicable schedular 
standards.  
Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);                  
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and VA and private treatment reports.  
Additionally, the Veteran was afforded four VA examinations 
[audiometric, diabetes, hypertension, and skin] in October 
2005.

The Board notes that in his December 2005 NOD, the Veteran 
challenged the adequacy of his October 2005 VA examinations.  
However, all examination reports appear to be complete, 
thorough, and well reasoned with particular attention to the 
Veteran's prior medical history.  It is well established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as the 
adequacy of physical examination.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge in April 
2009.

Accordingly, the Board will proceed to a decision as to three 
of the four issues on appeal.





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated 20 
percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913 [Diabetes mellitus].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue [diabetes mellitus], but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
[avoidance of strenuous occupational and recreational 
activities] with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).
Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board will initially review the evidence to determine 
whether any additional separate disability ratings may be 
assigned.  This requires analysis of the severity of any 
identified complications of diabetes in order to ascertain 
whether such complications are compensable.

After a thorough physical examination and a review of the 
Veteran's medical history, the October 2005 VA examiner 
specifically noted that the Veteran "does not have any 
complications of diabetes.  There is no background diabetic 
retinopathy, vascular complications of diabetes, or evidence 
of peripheral neuropathy.  He has maintained normal renal 
function and does not have proteinuria or microalbuminuria."  
See the October 13, 2005 VA examiner's report, page 4.  

Further, the examiner noted that the Veteran does not have 
erectile dysfunction, and though the Veteran reported urinary 
frequency and urgency at the examination, no kidney disease 
was identified.  See id., page 3.  

The Veteran does have hypertension.  However, as will be 
discussed below, the October 2005 VA examiner specifically 
opined that the Veteran's hypertension was not caused by or 
the result of diabetes mellitus."  See id., page 4.  There 
is no competent medical evidence to the contrary.

The Veteran's service-connected diabetes mellitus includes 
"trace cataracts".  Such were not noted during the October 
2005 diabetes examination, and the Veteran does not appear to 
have complained about them subsequently.  Even if de minimus 
cataracts exist, they would be rated noncompensably 
disabling, since no related impairment of vision or aphakia 
has been identified.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6028 (2008).   

The Board notes in passing that the Veteran attributed sores 
on his feet to his diabetes mellitus at the April 2009 
hearing.  The October 2005 VA examiner diagnosed 
dermatophytosis, for which service connection was granted in 
January 2008.  See the October 2005 VA examiner's skin 
report, page 4; see also the RO's January 2008 rating 
decision.  Notably, the VA examiner did not attribute this 
disability to the Veteran's diabetes mellitus.
 
In short, there is no complication of diabetes that requires 
a separate compensable rating.

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the Veteran's 
diabetes mellitus by applying the schedular criteria.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown,   7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

The October 2005 VA examiner noted the Veteran's use of an 
oral hypoglycemic agent.  Unlike the criteria for a 20 
percent rating, use of an oral hypoglycemic agent is not 
interchangeable with use of insulin for a 40 percent 
disability rating.  The evidence of record is thus absent for 
use of insulin due to service-connected type II diabetes 
mellitus.  Indeed, the Veteran himself testified that he 
takes the maximum amount of pills to treat his diabetes 
"without taking insulin."  See the April 2009 hearing 
transcript, page 9.  The criteria for a 40 percent disability 
rating are not met or approximated for this reason alone.

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the Veteran 
does not appear to so contend.  

The Board therefore finds that no basis exists for the 
assignment of a schedular rating in excess of the already 
assigned 20 percent for diabetes under Diagnostic Code 7913.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
diabetes mellitus has not changed appreciably since the 
Veteran filed his claim.  There appears to have been no 
medical findings of use of insulin which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.

Based on the record, the Board finds that a 20 percent 
disability rating was properly assigned for the entire period 
from the effective date of service connection, June 30, 2004.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

When asked if his diabetes has affected his ability to work, 
the Veteran responded that "I had to sell my farm . . . I 
can't do it anymore."  See the April 2009 hearing 
transcript, pages 11 and 12.  Accordingly, the Board will 
consider the Veteran's potential entitlement to an 
extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, the Veteran testified that 
he has only been hospitalized once on account of an 
"allergic reaction to the [diabetes] medication     . . ."  
See the April 2009 hearing transcript, page 10.  Indeed, 
there is no evidence of record showing hospitalization 
specific to the Veteran's diabetes mellitus.  

Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
Veteran's employment due to the service-connected diabetes.  
The October 2005 VA examiner specifically noted that the 
Veteran "has been a self-employed farmer.  He is still 
farming a little bit, but he considers himself semi retired.  
He work[ed] part time in the past for [K.M.] and will start 
working again for them two days a week fairly soon."  See 
the October 2005 VA examiner's diabetes report, page 2.  
While employment may be made more difficult by the Veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the Veteran outside of the norm.  Indeed, 
any occupational impairment is specifically contemplated in 
the 20 percent rating which is assigned.  See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected diabetes mellitus.  The 
benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

Relevant law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran seeks service connection for hypertension, which 
he contends is related to his service-connected diabetes 
mellitus.  

The Board initially notes that the Veteran has not claimed 
that his hypertension is a direct result of his military 
service, and there is nothing in the record which so 
suggests.  Instead, he contends that the claimed condition is 
secondary to service-connected diabetes mellitus.  See, e.g., 
the Veteran's December 7, 2005 NOD [stating "my high blood 
pressure is secondary to my diabetes"].

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin, supra. 

It is undisputed that the Veteran currently has hypertension 
and that he is service-connected for diabetes mellitus.  
Accordingly, Wallin elements (1) and (2) are met.  

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
Veteran's claimed disability and his service-connected 
diabetes mellitus, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the October 2005 VA examiner 
specifically noted that the Veteran's "[h]ypertension is not 
caused by or the result of diabetes mellitus as it was 
diagnosed prior to the onset of diabetes and he has 
maintained normal renal function."  See the October 2005 VA 
examiner's hypertension report, page 2.  The examiner further 
reasoned that the Veteran does not have "microalbuminuria or 
proteinuria, which is an additional evidence that his 
hypertension is not caused by or [the] result of diabetes 
mellitus."  See the October 2005 VA examiner's diabetes 
report, page 4.  

This rationale appears to be congruent with the medical 
evidence of record.  Notably, the Veteran was diagnosed with 
hypertension as early as August 1988, and the first 
indication of diabetes mellitus was arguably made over seven 
years later in October 1995.  See the Veteran's August 23, 
1988 private family medicine treatment center [noting a 
history of hypertension].  Diabetes mellitus was not 
identified until 1995; see an October 31, 1995 private 
treatment note [indicating elevated "glucose + TG . . . 
?DM"].

The claims folder contains no competent medical evidence that 
is contrary to the findings of the October 2005 VA examiner.  

The Veteran claims that al though his hypertension was 
diagnosed earlier than his diabetes, "the diabetes had been 
there a while" and doctors neglected to discover it at the 
time of his hypertension diagnosis.  See the April 2009 
hearing transcript, pages 14 and 15.  However, no medical 
evidence of record supports the Veteran's contentions.  The 
Veteran himself is not competent to diagnose diabetes 
mellitus.  See 38 C.F.R. § 3.159(a)(2) [lay evidence is 
competent if it conveys matters that can be observed and 
described by a lay person].  

To the extent that the Veteran himself believes that there is 
a medical nexus between his current hypertension and his 
service-connected diabetes, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as cause of 
a disability.    See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  
 
As has been described in the VCAA section above, the Veteran 
has been accorded ample opportunity to secure and present 
medical nexus evidence in his favor.  If he felt the October 
2005 VA examiner's opinion was wrong, he could have submitted 
a medical nexus opinion in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
hypertension on a secondary basis, contrary to the assertions 
of the Veteran.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)


3.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

In this case, it is undisputed that the Veteran now has 
tinnitus, which is evidenced by October 2005 VA audiological 
examination findings.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records are completely normal with respect to the 
Veteran's ears and hearing.  During service, he voiced no 
complaints pertaining to tinnitus or ringing in his ears.  
[The Board notes in passing that no separation examination is 
included in the Veteran's service treatment records.]

Concerning in-service injury, the Veteran in essence contends 
that exposure to noise from tractor-trailer trucks, small 
arms fire and aircraft noise while serving as a heavy 
equipment truck driver during service caused injury to his 
ears.                      See the October 2005 VA examiner's 
audiology report, page 2.  

The evidence of record does not indicate that the Veteran is 
a veteran of combat, and he does not appear to so contend.  
The combat presumptions are therefore not applicable.  See 
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2008).   

Despite the Veteran's negative service treatment records as 
to any injury to the ears, the RO has already conceded that 
the Veteran was exposed to acoustic trauma in service based 
on his military occupation specialty (MOS) as a heavy vehicle 
driver.  Indeed, the Veteran was awarded service connection 
for bilateral hearing loss in the above-referenced November 
2005 rating decision.  For the purposes of this decision, the 
Board will also assume that the Veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.

With respect to crucial Hickson element (3), medical nexus, 
the October 2005 VA examiner noted that the Veteran "reports 
an onset of bilateral constant tinnitus approximately four 
years ago.  The tinnitus began over 30 years[] following his 
military service.  Therefore, his current bilateral tinnitus 
is not a result of noise exposure during his military 
service."  See the October 2005 VA examiner's audiology 
report, pages 3 and 4.  There is no medical evidence of 
record to the contrary, to include the fact that there were 
no complaints of tinnitus for decades after service. 

Subsequent to the October 2005 VA audiology examination, the 
Veteran contended that he was "misquoted" by the VA 
examiner, explaining that his tinnitus started during his 
service in Vietnam and worsened [as opposed to began] 
approximately four years prior to the examination.  See the 
Veteran's December 2005 NOD.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the history the 
Veteran presented to a medical professional for treatment 
purposes than it does on his subsequent statements to VA in 
connection with his claim for monetary benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Veteran is presenting an argument based on continuity of 
symptomatology, that is that he had tinnitus in service and 
continuously thereafter.  See the Veteran's December 2005 
NOD; see also the April 2009 hearing transcript, page 4.  The 
Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting this argument.  
As was noted above, tinnitus was not identified in service 
and it was initially diagnosed decades after service.  In the 
interim, there were no complaints of, or treatment for 
tinnitus.  

Of particular interest is the fact that the Veteran filed a 
claim of entitlement to service connection for "jungle rot" 
in December 1969, the same month he separated from service.  
Tinnitus was not mentioned.  It does not make sense that if 
tinnitus had been present the Veteran would not have referred 
to it in his claim.   

The Board recognizes that the Veteran is competent to testify 
as to his symptoms. See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, there is no competent medical evidence of 
tinnitus for more than thirty-five years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Hickson element (3) has not been met.  The benefit 
sought on appeal is accordingly denied.

ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

4.  Entitlement to service connection for a skin disability. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

Reason for remand

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2). 
See Hickson, supra.

With respect to a current disability, the Veteran was 
recently diagnosed with "chronic hives."  See the Veteran's 
July 31, 2007 VA outpatient treatment record.  Further, the 
Veteran's medical records indicate that he has had scaling 
plaque on his back and face, with a history of basal cell 
carcinoma.  See the Veteran's March 18, 2005 and March 31, 
2006 VA outpatient treatment records; see also the October 
2005 VA examiner's dermatology report, page 2 [noting lesions 
taken off of the Veteran's back and ear, and an additional 
history of actinic keratosis].  

With respect to in-service injury, the record indicates that 
the Veteran served in Vietnam.  Accordingly, the Veteran's 
exposure to herbicides [Agent Orange] is presumed.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2008).  Further, the Veteran 
claims that he was regularly exposed to the sun while serving 
on active duty, in particular in Vietnam.  Specifically, the 
Veteran noted that he ran most of his convoys during the day 
with his shirt off, and during his time off would lie in the 
sun with his buddies.   See the April 2009 hearing 
transcript, pages 7 and 8.  

The Board additionally observes that the Veteran had a skin 
condition of the feet, described by him as "jungle rot" at 
the time of his discharge in December 1969.  See a 
certificate of Attending Physician dated January 9, 1970, 
documenting treatment on December 15, 1969 [the Veteran 
separated from service on December 8, 1969].  Service 
connection is in effect for dermatophytosis of the feet, 
evaluated noncompensably disabling.   

The Court has held that, in situations in which there is 
competent evidence of a current disability as well as 
evidence indicating an association between the claimant's 
disability and his active service, in order to fulfill its 
statutory duty to assist the veteran in the development of 
his claim VA is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

There is no medical nexus evidence in the Veteran's claims 
file either attributing the Veteran's above-mentioned skin 
disability to his in-service sun exposure or to his presumed 
Agent Orange exposure, or ruling out such connections.  The 
Board finds that a medical opinion must be obtained.  See 38 
C.F.R.§ 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional to review the Veteran's 
entire VA claims folder and to provide an 
opinion, with supporting rationale, as to 
whether it is it as likely as not that any 
current skin disability [with the 
exception of the previously service-
connected dermatophytosis of the feet] is 
related to his presumed exposure to Agent 
Orange or to his reported in-service sun 
exposure.  If the reviewing professional 
determines that a physical examination 
and/or diagnostic testing of the Veteran 
are necessary, such should be scheduled.  
A report should be prepared and associated 
with the Veteran's VA claims folder.
        
2.  Following the completion of the 
foregoing, VBA should readjudicate the 
Veteran's claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


